DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on July 27, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17, 19 and 22-26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Barengoltz (US 3,073,891).
	Regarding claim 14, Barengoltz discloses a high-voltage feed-through (18), comprising: an attachment flange (36) for attaching the high-voltage feed-through (18) to a wall (14,15), said attachment flange (36) having a holding part (42,44) and a movable part (38), wherein said movable part (38) is mounted so as to be able to rotate relative to said holding part (42,44) with respect to a longitudinal direction (88) of the high-voltage feed-through (18, column 4 lines 16-23).

	Regarding claim 16, Barengoltz discloses the high-voltage feed-through (18), wherein said movable part (38) is a rotating ring that is disposed in a concentric manner about said holding part (42,44; see figures 4 and 5; column 4 lines 16-23).
	Regarding claim 17, Barengoltz discloses the high-voltage feed-through (18), wherein: said holding part (42,44) has an outer guide groove formed therein (see figure 5); and said rotating ring (38) has an inner face and on said inner face a protrusion (41) is disposed that engages in said outer guide groove of said holding part (see 33figure 5).
	Regarding claim 19, Barengoltz discloses the high-voltage feed-through (18), further comprising: a high-voltage connection (see figure 5); a mating section (80) configured so as to plug the high-voltage feed-through (18) into a device connection part of an electrical device (see figure 5), said mating section (80) having an outer coating (82) of a flexible insulating coating material; and an inner conductor (80) extending in a longitudinal direction between said high-voltage connection and said mating section of said high-voltage feed-through (18).
Regarding claim 22, Barengoltz discloses an electrical device (see figure 1), comprising: a fluid-tight housing (see figure 5); a high-voltage feed-through (18) having an attachment flange (36), said attachment flange (36) having a holding part (42,44) and a movable part (38), wherein said movable part (38) is mounted so as to be able to rotate relative to said holding part (42,44) with respect to a longitudinal direction (88) of said 
	Regarding claim 23, Barengoltz discloses the electrical device (see figure 1), wherein: said device connection part (see figure 5) has an attachment section, said device connection part (see figure 5) is attached by means of said attachment section to said fluid-tight housing; said device connection part (see figure 5) has a hollow receiving section extending from an electrically non-conductive insulating material (see figure 5) into said fluid-tight housing (see figure 5); and said device connection part (see figure 5) has a metal contact part (see figure 5, end of the inner conductor  disposed on a closed tapering end region, said metal contact part (see figure 5) extending through said electrically non-conductive insulating material (82) of said hollow receiving section or increasing a length of said hollow receiving section towards the closed tapering end region(see figure 5) .
	Regarding claim 24, Barngoltz discloses the electrical device (see figure 1), further comprising a current connection line (see figure 1) extending within said fluid-tight housing, said metal contact part (see figure 5) is connected to a convertor winding via said current connection line (see figure 1).
	Regarding claim 25, Barngoltz disclose the electrical device (see figure 1), wherein said current connection line (see figure 1) is equipped with a current sensor.
	Regarding claim 26, Barengoltz discloses a method for producing an electrical device (see figure 1) having a fluid-tight housing and a device connection part so as to receive and contact a high-voltage feed-through (18), the high-voltage feed-through (18) having an attachment flange (36) for attaching the high-voltage feed-through to a wall .

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims  20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barengoltz (US 3,073,891) in view of Matthaus (US 4,387,266).
	Regarding claim 20, Barengoltz discloses a high-voltage feed-through (18), comprising an insulating body (82); but lacks the insulating body  having field-controlling control inserts that are separated from one another by insulating layers, and wherein said field-controlling control inserts are disposed in a concentric manner around said inner conductor .  Matthaus teaches a high voltage insulating bushing having an insulation body (3) having having field-controlling control inserts (7-10) that are separated from one another by insulating layers (see figure 1), and wherein said field-controlling control inserts (7-10) are disposed in a concentric manner around said inner conductor (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Barengoltz’s insulating body with field-controlling control insert as taught by Matthaus to provide means for controlling the distribution of the electrical field throughout the bushing insulating body.
Regarding claim 21, Barengoltz discloses the high-voltage feed-through (18), wherein said insulating body (82) contains a hardened resin (insulating material).

Allowable Subject Matter
5.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 18, the prior art does not teach or fairly suggest in combination with the other claimed limitations the high-voltage feed-through, wherein said holding part is configured at least in two pieces including a first and a second annular element, wherein said first annular element has a first outer indentation formed therein and said second annular element has a second outer indentation formed therein, wherein after said first and second annular elements have been brought together said first and second outer indentations form said outer guide groove.
This limitation is found in claims 18, and is neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tilliette et al (US 8,150,230), Matthaus et al (US 4,370,514), Stull et al (US 8,440,913) and Jahnel et al (US 8,969,729) disclose a high voltage feedthrough.  

7.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


July 19, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848